11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Roy Tonche Carrion,                            * From the 350th District Court
                                                 of Taylor County,
                                                 Trial Court No. 10893-D.

Vs. No. 11-14-00123-CR                         * April 29, 2016

The State of Texas,                            * Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.